Citation Nr: 0019533	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  98-15 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a lumbar and thoracic 
spine disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to February 
1946.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1998 RO decision which denied service 
connection for a lumbar and thoracic spine disability.  A 
personal hearing was held before an RO hearing officer in 
April 1998.  A hearing was held before a member of the Board 
at the RO (i.e. a Travel Board hearing) in May 2000. 

The Board notes that the veteran's claim for service 
connection for a lumbar and thoracic spine disability was 
previously denied by the Board in October 1975 and in April 
1976.  In a December 1990 decision, the Board determined that 
new and material evidence had not been submitted to reopen 
the claim.  In an April 1992 memorandum decision, the United 
States Court of Veterans Appeals (now called the United 
States Court of Appeals for Veterans Claims (Court)) affirmed 
the Board's 1990 decision.

In the decision currently on appeal, the RO determined that 
new and material evidence had been presented, and reopened 
the claim.  The Board concurs, and hence the issue is 
characterized as listed on the first page of this decision.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239 (1993).
 

FINDING OF FACT

The veteran's current lumbar and thoracic spine disability 
was not present during service or for years thereafter, and 
was not caused by any incident of service.


CONCLUSION OF LAW

A lumbar and thoracic spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from April 1942 
to February 1946.  A review of his service medical records 
shows that on medical examination performed for enlistment 
purposes in April 1942, no musculoskeletal defects were 
noted.  On physical examination performed in April 1944, his 
bones and joints were listed as normal.  On medical 
examination performed for separation purposes in January 
1946, his bones and joints were listed as normal.  Service 
medical records are negative for a back injury or a chronic 
spine disability.

Post-service medical records are negative for a spine 
disability until the 1970s.

In August 1974, the veteran submitted an Application for 
Compensation or Pension.  He asserted that he had a 
compressed vertebra necessitating the use of a brace; he said 
that such condition began on March 15, 1974.

In an October 1974 sworn complaint in a lawsuit for monetary 
damages, the veteran stated that another man assaulted and 
struck him on March 15, 1974, and he sustained injuries to 
the muscles, nerves, tissues, and functions of his back, 
including but not limited to a compression fracture at T12.  
In other sworn court pleadings, the veteran stated that he 
was never involved in any other incident in which his back 
was injured prior to the incident upon which the current suit 
was based.

At a December 1974 VA examination, the veteran reported that 
he was thrown over a counter on March 15, 1974, and injured 
his low and middle back.  An X-ray study of the cervical 
spine showed minimal narrowing of the intervertebral spaces 
between the 4th, 5th, and 6th intervertebral segments, 
associated with mild hypertrophic lipping of the adjacent 
vertebral margins, compatible with discogenic disease at 
these sites.  There was no evidence of fracture, dislocation, 
or congenital anomaly.  An X-ray study of the thoracic and 
lumbar spine showed compression deformities in the bodies of 
the 9th and 10th thoracic segments, with slight anterior 
wedging, cupping of the superior vertebral end-plates, and a 
decrease in the stature of such segments.  The stature of the 
remaining thoracic and lumbar vertebral bodies was normally 
preserved, and the pedicles were intact.  The sacroiliac 
joints were normally outlined.  The examiner diagnosed 
residuals of compression fractures of T9 and T10.

By a letter dated in March 1975, a private physician, A. W. 
Salem, MD, indicated that the veteran was admitted to Holy 
Redeemer Hospital in February 1975, and underwent a 
lumbosacral myelogram which showed significant discogenic 
disease at L4-L5 and L5-S1.  He noted that the veteran was 
one year status post an accident in which he suffered a 
compression fracture of T12, and that the myelogram did not 
show any defect at the level of the compression fracture.

By a statement dated in March 1975, the veteran submitted a 
claim for service connection for a spine injury.  He said 
that he was involved in a crash landing of a plane in the 
spring of 1943, during service, in which there was a 
malfunction in the landing gear, he was thrown around and hit 
by debris, and hit the wall of the plane.  He stated that he 
plane split in two.  He said his neck and back were injured 
but he did not seek treatment since he would have been 
grounded.  He stated that the incident might have occurred at 
the Army Air Force Base in Lincoln, Nebraska.

By a statement dated in May 1975, the veteran asserted that 
he incurred a back disability in March 1944 in a plane crash 
at Dyersburg Air Force Base in Halls, Tennessee.  He related 
that he was treated at the base dispensary and placed on bed 
rest for 2 days.  He said he was treated by Dr. Goldstein 
about one month after separation from service, but the doctor 
was now deceased.

By a letter dated in June 1975, Dr. Salem indicated that he 
first treated the veteran on March 15, 1974, at which time he 
had been involved in an accident in which he was thrown, 
causing a compression fracture of T12.  He stated that the 
veteran was hospitalized in February 1975 at Holy Redeemer 
Hospital for persistent complaints of numbness and tingling 
down his legs.  A myelogram showed herniated discs at L4-L5 
and L3, with moderate degenerative changes surrounding the 
areas.  He opined that the veteran had lumbar spinal stenosis 
secondary to degenerative changes, and also had disc 
herniation and degeneration.

By a letter dated in June 1975, the veteran reiterated some 
of his assertions, and stated that the B-17 which crash-
landed during service was sold to a junk dealer after the 
incident.  He asserted that after the incident, he went on 
sick call and took the medicine and liniment given to him by 
the flight doctor, but he refused to be hospitalized as 
recommended by the doctor.

By a letter dated in July 1975, the veteran stated that 
during service he was in a B-17 airplane which landed with 
its rear wheel retracted, and then broke into 2 or more 
parts.  He said that he and the other crewmembers were 
sitting on the floor of the plane's radio room during the 
landing, and were thrown about and badly bruised.  He stated 
that he went to the hospital clinic, where he received a 
hasty examination and some medication to apply to his 
bruises.  He said that as the crewmembers did not want to 
lose flying pay, each man simply took a hot shower and 
treated himself.  By a statement dated in July 1975, the 
veteran said it was not his contention that his back 
condition was incurred in military service, but he did 
contend that such was aggravated by a plane crash in military 
service.

By a statement dated in December 1975, Dr. Salem indicated 
that he treated the veteran for significant arthritis and 
degeneration of the lower lumbar spine.  He noted that a 
myelogram showed spinal stenosis due to degenerative 
arthritis and disc degeneration at the L4-L5 and L5-S1 level.  
He said, "It is possible that many years ago when a plane 
crashed it could have traumatized his spine in a way such as 
to start the degenerative process that has gone through the 
years."

In an October 1975 decision, the Board denied service 
connection for discogenic disease and compression deformities 
of the spine.

A VA hospital discharge summary shows that the veteran was 
hospitalized from February 1976 to March 1976 for complaints 
of chest pain.  On admission, the examiner noted that the 
veteran had a history of trauma to his spine in March 1974, 
resulting in a 5-day hospitalization at Holy Redeemer 
Hospital, where he was diagnosed with a fractured vertebra 
and placed in a back brace.  The veteran was subsequently 
treated for numbness and tingling in his leg, and a myelogram 
showed 2 possible surgical discs.  On the current admission, 
a neurological examination of the back was performed, and the 
diagnostic impression was low back pain secondary to lumbar 
spondylosis.  On orthopedic examination, the diagnostic 
impression was mild osteoarthritis of the lumbar spine and 
insufficient abdominal and spinal musculature.  The discharge 
diagnoses were organic heart disease, atherosclerotic 
cardiovascular disease versus coronary artery spasm, possible 
coronary artery disease, possible angina, hypertension, and 
low back pain.

At an April 1976 Board hearing, the veteran reiterated many 
of his assertions.  He said he was bruised all over his body 
in a plane crash in 1944 during service, and was treated at 
sick call, where he was given liniment and told to take a hot 
shower.  He said he had no subsequent treatment for a back 
condition during service, although he had aches and pains.  
He said he did not seek treatment for a back condition prior 
to being seen by Dr. Salem in 1974, but treated his back pain 
with hot baths.

In an April 1976 decision, the Board reconsidered the claim, 
and again denied service connection for discogenic disease 
and compression deformities of the spine.

By a statement dated in July 1976, the veteran asserted that 
VA doctors and Dr. Salem told him that a plane crash 
traumatized his spine and his spinal degeneration was the 
result of such trauma.

A VA Certificate of Search dated in September 1976 reflects 
that a search of court records in Norristown, Pennsylvania 
revealed that the veteran was a claimant in a trespass 
action; he alleged that he was the victim of an assault and 
battery in March 1974 which resulted in a compression 
fracture of the spine at T12. 

A January 1978 VA outpatient treatment record shows that the 
veteran was treated for chronic back pain, and had a history 
of a compression fracture at T12 and findings by myelogram at 
L4-L5 and possibly L3-L4.  The diagnostic impression was 
chronic lumbar strain, rule out radiculopathy.  The examiner 
noted that the veteran reported a history of a plane crash in 
1944 and stated that there was a possible history of trauma 
which might have some bearing.

By a letter dated in April 1986, the veteran asserted that he 
had arthritis over most areas of his body including his 
spine, pinched nerves in his neck, and "spondiolitis" of 
the spine.

A VA Medical Record Problem List shows that in September 
1987, the veteran was treated for status post back injury, 
with approximate onset in 1977.

In October 1988, the RO requested additional service medical 
records from the National Personnel Records Center (NPRC), 
and requested any records relative to a plane crash at 
Dyersburg Air Force Base.

By a memorandum dated in December 1988, the NPRC indicated 
that all available records had been forwarded, and enclosed a 
hospital extract from the Surgeon General's Office (SGO) 
reflecting the veteran's in-service treatment for 
pharyngitis.  No records were enclosed relating to a plane 
crash.

By a memorandum dated in March 1989, the NPRC stated that no 
additional service medical records relating to the veteran 
were on file.

By a statement dated in October 1989, the veteran reiterated 
many of his assertions. He reiterated his assertions in 
several subsequent statements.

VA outpatient treatment records dated in December 1989 
reflect treatment for mechanical low back pain and L4-L5 
spondylolisthesis.

At a March 1990 RO hearing, the veteran reiterated many of 
his assertions.  He essentially contended that he incurred a 
back disability during a plane crash of a B-17 in service.  
He submitted photocopies of his individual flight records 
which reflect that he had flight experience in a B-17 during 
service.

By a statement dated in March 1990, the veteran asserted that 
his current back disability began in service but developed 
over the course of many years.

In a December 1990 decision, the Board determined that new 
and material evidence had not been presented sufficient to 
reopen a claim for service connection for discogenic disease 
and compression deformities of the spine, and denied service 
connection for arthritis of the spine.

In an April 1992 memorandum decision, the Court affirmed the 
Board's 1990 decision.

A report of an October 1996 VA magnetic resonance imaging 
study (MRI) of the veteran's lumbar spine shows multiple 
areas of spinal stenosis, most marked at L3-L4 and L4-L5, and 
neural foraminal narrowing most marked on the right side at 
the L3-L4 and L4-L5 levels. 

By a letter to Dr. Salem dated in March 1997, the veteran 
related that he was involved in a crash of a B-17 during 
World War II, which resulted in two compressed discs at L4 
and L5.  He noted that black lung disorder and asbestosis can 
remain dormant for many years prior to cancer development, 
and questioned whether his compressed discs could have 
remained dormant for many years and then become active after 
a subsequent injury.

In November 1997, the veteran submitted an application to 
reopen his previously denied claim for service connection for 
a lumbar and thoracic spine disability.  He reiterated many 
of his assertions. 

At an April 1998 RO hearing, the veteran reiterated many of 
his assertions.  He stated that two private doctors, Dr. 
Salem and Dr. Gratch, told him his current back disability 
was incurred in service.  He related that Dr. Salem did not 
treat him, but examined him on one occasion, and said that 
both doctors based their opinions on his description of his 
in-service plane accident.  He stated that he was injured in 
a plane crash during service, but did not receive adequate 
treatment, including an X-ray study, for his injuries during 
service.  He submitted an October 1997 VA publication 
entitled "Journal of Rehabilitation Research and 
Development."  He stated that a chapter of the book 
specifically detailed his spinal injury.  The chapter is 
entitled "Decreasing disability in chronic back pain through 
aggressive spine rehabilitation."  The article does not 
specifically refer to the veteran's back disability.

At the RO hearing, the veteran submitted a photocopy of a 
March 1997 letter from Dr. Salem.  Dr. Salem indicated that 
in answer to the veteran's question, "it is possible that 
two compressed discs can lie dormant for many years and a 
strain to that area can activate and aggravate pain."  He 
concluded, "It is my opinion that [the veteran's] spinal 
injuries are the direct result of his plane accident."

At the RO hearing, the veteran also submitted a photocopy of 
a November 1997 private medical record from Orthopaedic 
Specialty Center.  It appears that the veteran was examined 
by Dr. Gratch.  The examiner indicated that the veteran 
reported a history of significant low back pain, and that the 
veteran presented for evaluation of his spine relative to a 
plane crash which occurred in 1945.  The veteran reported 
that he had back pain immediately after the plane crash and 
ever since then.  The examiner noted that the veteran brought 
X-ray studies and a report of an MRI , and said he had 
reviewed such records, which revealed that the veteran had an 
old compression fracture of T12, which was healed in some 
kyphosis, and also had degenerative spondylolisthesis at L4-
L5 as well as significant spinal stenosis at L2-L3, L3-L4, 
and L4-L5.  There were also significant degenerative changes 
at the L2-L3, L3-L4, and L4-L5 disc spaces.  The examiner 
stated, "It seems certain that his compression fracture at 
T12 is related to the accident and the changes throughout his 
lumbar spine are certainly consistent with an old injury that 
occurred in 1945.  I have told him it is impossible to date 
that absolutely but his symptoms and his complaints are all 
significantly consistent with that incident."

By a letter dated in July 1998, a VA orthopedic specialist 
indicated that he had reviewed the veteran's medical records.  
He opined that the veteran's condition related back to an 
accident which occurred in March 1974 at which time the 
diagnosis of a thoracic compression fracture was made.  He 
stated that if the veteran had sustained a compression 
fracture in the airplane crash of 1944, he would have had 
sufficient pain to seek medical care which would have 
documented the condition.  He stated that it seemed 
unquestionable that the veteran's compression fracture was 
etiologically related to his March 1974 accident.

By statements dated in September 1998, the veteran reiterated 
many of his assertions.  He disagreed with the VA doctor's 
medical opinion, and noted that he was never examined by that 
doctor.  He said his back condition was a compression 
fracture at T12, not osteoarthritis.  He reiterated his 
assertions in a December 1999 statement.

At a May 2000 Travel Board hearing, the veteran reiterated 
many of his assertions.  He stated that he was injured in a 
plane crash during service, and received bruises and pain in 
the shoulders and low back, but had no broken bones or 
bleeding.  He said there was no evidence of a chronic back 
condition at the time of the accident, but it developed over 
the years.  He asserted that he currently had compressed 
discs, but did not have arthritis of the spine.  He stated 
that he injured his knee and back in 1974 when he fell 
downstairs. 

II.  Analysis

The veteran claims service connection for a lumbar and 
thoracic spine disability which he asserts was incurred in a 
plane crash during military service.  His claim is well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
arthritis, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§  1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records from his 1942-1946 
military service are negative for a back injury, and are 
negative for a chronic lumbar and thoracic spine disability.  
Post-service medical records are negative for a back 
disability for almost three decades after service.  

The first post-service medical evidence of a back disability 
is dated in December 1974, more than twenty-eight years after 
service.  VA and private medical records dated in the mid-
1970s reflect treatment for residuals of compression 
fractures of the thoracic spine and discogenic disease of the 
lumbar spine.  The Board notes that there is some disparity 
in the medical records as to which thoracic vertebra(e) were 
fractured; some of the records indicate that T9 and T10 were 
fractured, and some indicate that T12 was fractured.

VA and private medical records and court records (including 
sworn statements by the veteran) reflect that his thoracic 
spine was injured (including a compression fracture of a 
thoracic vertebra) in March 1974.  In a sworn statement dated 
in October 1974, the veteran asserted that he was never 
involved in any other incident in which his back was injured 
prior to the March 1974 incident upon which the current suit 
was based.

By a letter dated in June 1975, a private physician, Dr. 
Salem, indicated that he first treated the veteran on March 
15, 1974, at which time the veteran had been involved in an 
accident which resulted in a compression fracture of T12.  
Dr. Salem diagnosed lumbar spinal stenosis secondary to 
degenerative changes, and disc herniation and degeneration. 
By a statement dated in December 1975, Dr. Salem indicated 
that he treated the veteran for significant arthritis and 
degeneration of the lower lumbar spine.  He noted that a 
myelogram showed spinal stenosis due to degenerative 
arthritis and disc degeneration at the L4-L5 and L5-S1 level.  
He said, "It is possible that many years ago when a plane 
crashed it could have traumatized his spine in a way such as 
to start the degenerative process that has gone through the 
years."

VA medical records dated in 1976 reflect that the veteran had 
a history of trauma to his spine in March 1974.  He was 
diagnosed with low back pain secondary to lumbar spondylosis, 
and mild osteoarthritis of the lumbar spine and insufficient 
abdominal and spinal musculature.  Subsequent medical records 
reflect treatment for a back disability.

In March 1997, Dr. Salem opined that the veteran's spinal 
injuries were the direct result of his plane accident.  In 
November 1997, Dr. Gratch reviewed recent medical records 
from the veteran, and opined that his compression fracture at 
T12 was related to a plane accident and the changes 
throughout his lumbar spine were certainly consistent with an 
old injury that occurred in 1945.  He said it was impossible 
to date that absolutely but his symptoms and his complaints 
were all significantly consistent with that incident.

By a letter dated in July 1998, a VA orthopedic specialist 
indicated that he had reviewed the veteran's medical records.  
He opined that the veteran's condition related back to an 
accident which occurred in March 1974 at which time the 
diagnosis of a thoracic compression fracture was made, and 
stated that it seemed unquestionable that the veteran's 
compression fracture was etiologically related to his March 
1974 accident.

The veteran has asserted that he incurred a lumbar and 
thoracic spine disability during his period of active 
service.  As a layman, he is not competent to render an 
opinion regarding diagnosis or etiology and his statements do 
not serve to make his claim well grounded.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Similarly, the veteran's 
self-reported lay history, transcribed in some of the post-
service medical records, that he suffered a back injury in 
service and incurred a back disability as a result, does not 
constitute competent medical evidence of diagnosis or 
causality.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); 
LeShore v. Brown, 8 Vet. App. 406 (1996).  The Board notes 
that the opinions of Drs. Salem and Gratch are both based on 
the veteran's reported history, not on a longitudinal review 
of the veteran's complete medical records.  The Board notes 
that the veteran did not report the 1974 accident and the 
resultant compression fracture at T12 to Dr. Gratch.  Dr. 
Salem first treated the veteran in the 1970s, after he 
incurred a compression fracture at T12 in March 1974, and Dr. 
Gratch examined the veteran on a single occasion, in November 
1997.  In contrast, the VA doctor reviewed all of the 
veteran's medical records, and unequivocally linked the 
current lumbar and thoracic spine disability with a post-
service back injury in March 1974.

As noted above, the veteran's service medical records are 
negative for a back injury or back injury residuals, and the 
file contains conflicting statements by the veteran as to 
whether he was treated for a back injury during service.  The 
weight of the credible evidence demonstrates no back injury 
in service, especially not one which could leave chronic 
residuals.  The gap of many years after service, during which 
time the veteran sought no medical treatment for a back 
disability, and during which there is no medical evidence of 
a lumbar and thoracic spine disability, is probative evidence 
against the assertion that the current lumbar and thoracic 
spine disability is due to a purported back injury in 
service.  The medical evidence of a compression fracture of a 
thoracic vertebra in March 1974 is also probative evidence 
against the claim.  A chronic lumbar and thoracic spine 
disability was not noted in service, and there is no medical 
evidence of continuity of symptomatology after separation 
from service.  38 C.F.R. § 3.303.  Moreover, there is no 
evidence that the veteran's arthritis of the lumbar spine was 
manifest to a compensable degree within the first year after 
service, and thus service connection may not be established 
on a presumptive basis.

The Board finds that the evidence is not approximately 
balanced; rather, the preponderance of the evidence is 
against the claim.  Thus, the reasonable doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  For the foregoing reasons, the claim 
for service connection for a lumbar and thoracic spine 
disability is denied.


ORDER

Service connection for a lumbar and thoracic spine disability 
is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

